DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2-2021 has been reviewed by the examiner.  
Claims 13-22 and 31-33 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, please refer to the signed copy of Applicant’s PTO-1449 form, attached herewith.

Previous Claim Rejections - 35 USC § 103
4.	Claims 13-22 and 31-33 were previously rejected under 35 U.S.C. 103 as being unpatentable over McKee et al, Biol Psychiatry (2009), further in view of Berigan et al, Psychiatry Online (2015), and in view of Ebbert et al, Nicotine & Tobacco Research (2009). 
	Upon further consideration of the Declaration submitted under 37 C.F.R. 1.132 by Dr. Spanagel (the “Spanagel Declaration”), demonstrating unexpected synergy in the treatment of AUD following the administration of a combination of varenicline and withdrawn.

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Holly D. Kozlowski (Reg. No. 30,468) on February 17, 2022.
6.	The application has been amended as follows: 

	 CLAIM 13, please replace with the following:
	“A method of treating alcohol use disorder and/or treating alcohol risk consumption in a subject in need thereof, comprising administering to the subject a combination of from about 0.1 mg/day to about 5 mg/day of varenicline and from about 25 mg/day to about 600 mg/day of bupropion.”

CLAIM 15, please replace with the following:
	“The method according to claim 13, wherein administering comprises administering the varenicline and the bupropion sequentially to the subject.”

CLAIM 16, please replace with the following:


CLAIM 17, please replace with the following:
	“The method according to claim 13, wherein administering comprises administering the varenicline and the bupropion separately to the subject.”

	CLAIM 18, please CANCEL.
	
	CLAIM 19, please replace with the following:
	“The method according to claim 13, wherein the varenicline is administered in an amount of from about 0.5 mg/day to about 2 mg/day.”
	
	CLAIM 20, please CANCEL.

	CLAIM 21, please replace with the following:
	“The method according to claim 13 

CLAIM 31, please CANCEL.
	
	CLAIM 32, please replace with the following:
	“The method according to claim 31, wherein the varenicline is administered in an amount of from about 0.5 mg/day to about 2 mg/day and the 

REASONS FOR ALLOWANCE
7.	In consideration of Applicant’s amendatory changes and cancellations, claims 13-17, 19, 21, 22, 32 and 33 are allowable over the prior art, as newly renumbered claims 1-10.   The following is an examiners statement of reasons for allowance:
This invention relates to a novel method of treating alcohol use disorder and/or treating alcohol risk consumption in a subject in need thereof, comprising administering to said subject a combination of varenicline and bupropion.  Administering varenicline or bupropion for discouraging alcohol consumption has been taught previously, however the aspect of concomitantly administering an effective amount of varenicline and an effective amount of bupropion (either sequentially, simultaneously or separately) for the treatment of AUC and/or alcohol risk consumption is novel and unobvious.  The instant combination demonstrated complete inhibition of the alcohol deprivation effect in rats, which is highly predictive of its utility in humans.  The closest relevant art, McKee et al. in view of Berigan et al. fail to teach, suggest or render obvious the instant claimed administration of varenicline and bupropion for the treatment of AUC and/or alcohol risk comsumption.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611